Burgess, J.,
¶ 26. dissenting. Constrained to read and apply what the Legislature enacted, rather than what the majority believes the Legislature meant to say, I respectfully dissent. We might frequently perceive an arguably better policy or reason to extend legislation beyond what is actually declared by the statute. It is not the function of this Court, however, to correct or change a statute that can otherwise effectively achieve a purpose plainly and unambiguously written by the Legislature.
¶ 27. We are asked to decide if a state correctional facility is a “place of public accommodation” under the Vermont Fair Housing and Public Accommodations Act, 9 V.S.A. §§ 4500-4507, and, consequently, whether the Human Rights Commission has jurisdiction to investigate *237prisoner complaints of disability discrimination.3 The statute defines a “place of public accommodation” to mean:
any school, restaurant, store, establishment or other facility at which services, facilities, goods, privileges, advantages, benefits or accommodations are offered to the general public.
9 V.S.A. § 4501(1). Prisons do not offer “services, facilities ... or accommodations ... to the general public,” and so are not places of public accommodation as defined by the statute.
¶ 28. In interpreting a statute, our goal is to implement legislative intent. Herrick v. Town of Marlboro, 173 Vt. 170, 173, 789 A.2d 915, 917 (2001) . “The definitive source of legislative intent is the statutory language, by which we are bound unless it is uncertain or unclear.” In re Bennington Sch., Inc., 2004 VT 6, ¶ 12, 176 Vt. 584, 845 A.2d 332 (mem.). We presume that the Legislature intended the plain ordinary meaning of the language that it used, Brennan v. Town of Colchester, 169 Vt. 175, 177, 730 A.2d 601, 603 (1999), and when the meaning of a statute is plain, it must be enforced according to its terms. In re Middlebury Coll. Sales & Use Tax, 137 Vt. 28, 31, 400 A.2d 965, 967 (1979). Remedial legislation, such as the 1992 amendment, should be liberally construed, Human Rights Comm’n v. Benevolent & Protective Order of Elks, 2003 VT 104, ¶ 13, 176 Vt. 125, 839 A.2d 576, but “liberal construction does not allow us to stretch the language beyond legislative intent.” Elkins v. Microsoft Corp., 174 Vt. 328, 331, 817 A.2d 9, 13 (2002) .
¶ 29. Applying the language used, the Act is unambiguous. While prisons may provide services and accommodations to prisoners, prisoners are not “the general public” as that term is commonly understood. Black’s Law Dictionary defines “general” as relating “to the whole kind, class, or order” and “open or available to all, as opposed to select.” Black’s Law Dictionary 614 (5th ed. 1979); see also Webster’s Ninth New Collegiate Dictionary 510 (1985) (defining “general” as “involving, applicable to, or affecting the whole”). “Public” is defined as “[t]he whole body politic, or the aggregate of the citizens of a state, *238nation, or municipality.” Black’s Law Dictionary 1104 (5th ed. 1979); see also Webster’s Ninth New Collegiate Dictionary 952 (1985) (defining “public” as “the people as a whole: populace”). The plain and ordinary meaning of the phrase “the general public,” in both common and legal parlance, is the whole community at large.4
¶ 30. I am not persuaded, as is the majority, that the explicitly-defining phrase “to the general public” is a vestigial anachronism, a sort of statutory coccyx, that the Legislature intended to obviate through its 1992 expansion of “public accommodation” to include governmental facilities. We should presume, instead, that the Legislature intended to keep the preexisting definition in place as, indeed, it did here. See Robes v. Town of Hartford, 161 Vt. 187, 193, 636 A.2d 342, 347 (1993) (in considering statutory language, “we presume that the [Legislature chose its words advisedly”). We should also presume that the Legislature appreciated the effect of its statutory definition on the newer legislation. Scott v. St. Johnsbury Acad., 86 Vt. 172, 175, 84 A. 567, 568 (1912) (“It is to be presumed that in enacting [an amendment] the Legislature acted with full knowledge of the prior legislation on the subject____”). While these canons of statutory construction need not be slavishly followed to an ineffective or unreasonable result, see Audette v. Greer, 134 Vt. 300, 302, 360 A.2d 66, 68 (1976) (observing that “it is essential that the [statutory] construction not be such that will render the act ineffective or lead to irrational consequences”), no such result obtains here, since all state governmental operations that do offer services to the general public are subject to the coverage plainly intended by the 1992 amendment.
¶ 31. The majority correctly points out that in the 1992 amendments the Legislature said that the Act’s provisions concerning “legal standards, duties and requirements” were to be construed consistently with the ADA. Just as explicitly, however, the same declaration of “legislative intent” specifies that the Act is to apply to “places of public accommodation as defined herein,” 9 V.S.A § 4500(a) (emphasis added), rather than as defined by the ADA, That the Legislature *239intended its definition of “public accommodation,” and not that set forth in the ADA, to govern this particular element is clear from its revision of that very definition as part of the same 1992 amendment, which nevertheless maintained the statute’s reach to facilities open to or serving “the general public.” 1991, No. 243 (Adj. Sess.), § 1.5
¶ 32. The majority’s reference to Title II and Title III of the Americans with Disabilities Act shows only that 9 V.S.A. § 4501(1) defines “public accommodation” more narrowly than “public entity” in the ADA. Had the Legislature intended the Act to apply to all “public entities,” as under Title II of the ADA, it could have said so. The Legislature could have adopted the definition of “public accommodation” found in Title III of the ADA, 42 U.S.C. § 12181(7), but it did not do so.
¶ 33. There is nothing unclear or unreasonable about the Legislature distinguishing state prisons from other governmental entities. State prisons are, in fact, quite different from many other state governmental enterprises.6 Unlike departments dealing with commercial regulation, motor vehicle registration, public assistance, revenue collection, licensing and the like, it is commonly understood that state correctional facilities, while public buildings, are neither open nor offer services, to the general public.7 It is not irrational for the Legislature to obligate both public and private entities to respond to the Commission’s subpoena power when open to, and serving, the general public. Nor is it *240irrational to exclude prisons from Commission inquiry when prison operations, prison policies and prisoners’ rights are already subject to frequent, if not constant, scrutiny by the Legislature, the Defender General’s Office, see, e.g., Charbonneau, 2003 VT 105 (Prisoner’s Rights Office represented inmate in ADA claim against the Department of Corrections commissioner), and the courts.
¶ 34. Equating the term “public accommodation” as defined in 9 V.S.A. § 4501(1) with “public entity” as defined in Title II of the ADA and applied in Pennsylvania Department of Corrections v. Yeskey, 524 U.S. 206, 209 (1998), is convenient for the majority’s theory, but contrary to the expressed intent of the Legislature. “Great care should be exercised by the court not to expand proper construction of a statute into judicial legislation.” Harris v. Sherman, 167 Vt. 613, 614, 708 A.2d 1348, 1350 (1998) (mem.) (quotations and brackets omitted). That the statute could have been edited differently to express a different intent does not render the statute unclear or ambiguous. “[Ljegislative intent is to be ascertained from the act itself, which is presumed to be in accordance with the ordinary meaning of the statutory language,” and “[w]here statutory language is clear and unambiguous in its meaning, as in the present case, we will look no further in an effort to determine a contrary legislative intent.” Cavanaugh v. Abbott Labs., 145 Vt. 516, 530, 496 A.2d 154, 163 (1985) (quotations omitted); see also In re S. Burlington-Shelburne Highway Project, 174 Vt. 604, 605, 817 A.2d 49, 51 (2002) (mem.) (“If the statute is unambiguous and the words have plain meaning, we accept and enforce that plain meaning as the intent of the Legislature, and our inquiry proceeds no further.”).
¶ 35. Instead, the majority looks to testimony in committee hearings to promote its broader construction. This excursion into “legislative history,” so called, is unnecessary and not particularly reliable. No ambiguity compels us to look behind the language of the enactment. In any event, committee minutes of statements by partisans, such as the executive director for the appellee, for instance, should be a last resort, rather than primary source, for statutory construction. Where comments of individual legislators are of “little weight” in determining legislative intent, State v. Madison, 163 Vt. 360, 373, 658 A.2d 536, 545 (1995), the views of lobbyists and advocates must weigh less still, lest one or a few purported spokespersons be relied upon, as here, to revise, add or erase a word or a phrase on behalf of the entire Legislature.
¶ 36. The statute as written does not apply to state correctional facilities. The Commission lacked jurisdiction to issue a subpoena to the Department. The trial court’s statutory construction to the contrary, *241and its denial of the Department’s motion to quash, should be reversed. I am authorized to state that Chief Justice Reiber joins in this dissent.

 No one disputes that prisoners can pursue discrimination claims under Title II of the Americans with Disabilities Act, 42 U.S.C. §§ 12131-12134 (2006). See, e.g., Charbonneau v. Gorczyk, 2003 VT 105, ¶ 8, 176 Vt. 140, 838 A.2d 117 (acknowledging that prisoner’s disability discrimination complaint against Commissioner of Corrections was governed by Title II).


 Individuals or a group of persons incarcerated in a state jail facility, although taken from the population at large due to their distinguishing behavioral characteristics, are not “the general public” in the ordinary sense of those words. This is not an academic result based on dictionary definitions, as suggested by the majority, but is reality. The Legislature elsewhere acknowledges this reality by noting that most institutionalized offenders “ultimately return to the community” and by directing the Department to prepare inmates “for their responsible roles in the open community.” 28 V.S.A. § 1(b).


 Vermont would not have been unique in making this distinction. Construing a comparable statute, the West Virginia Supreme Court of Appeals similarly concluded that state prisons are not “places of public accommodations” for prisoners so that prisoner claims of discrimination did not fall within the jurisdiction of the state Human Rights Commission. Skaff v. W. Va. Human Rights Comm’n, 444 S.E.2d 39, 42 (W. Va. 1994). The court found it apparent that prisoners were not “members of the general public.” Id. at 41. In Blizzard v. Floyd, 613 A.2d 619, 620-21 (Pa. Commw. Ct. 1992), the court considered the statutory definition of “public accommodation,” defined in relevant part, as “any accommodation, resort or amusement which is open to, accepts or solicits the patronage of the general public,” and concluded that state correctional facilities were not public accommodations because they did not “accept or solicit the patronage of the general public.”


 There may, however, be parts of facilities, such as parking lots, lobbies and visiting rooms, that fall within the definition of “public accommodation” because they are actually open to, and do serve, the general public.